DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

          Applicant's election with traverse of claims 17-25 in the reply filed on 15 August 2022 is acknowledged.  
          The traversal is on the grounds that claims do not differ significantly. This is not found persuasive because, Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a)  the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention;
          The requirement is still deemed proper and is therefore made FINAL.

Election/Restrictions

Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 15 August 2022.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ohshima et al. (USPN       5,739,943), hereinafter, “Ohshima”, in view of Carolan et al. (USPAP       2017/0351,293), hereinafter, “Carolan”.

                  Regarding claim 15 Ohshima teaches, a first phase modulator configured to modulate a phase of an incident light according to an incident position of the incident light on a two-dimensional plane of the first phase modulator and output a first modulated light based on modulating the phase of the incident light (Please note, column 8, lines 21-24. As indicated the phase of the incident light beam is modulated by the first phase modulator 1 so that its polarization is alternately switched between the points A and B, and then transferred to the second phase modulator 7); a second phase modulator configured to receive the first modulated light and modulate the phase of the first modulated light according to an incident position of the first modulated light on a two-dimensional plane of the second phase modulator and output a second modulated light based on modulating the phase of the first modulated light (Please note, column 8, lines 25-32. As indicated an optical axis 27 of the second phase modulator 7 is shifted from the optical axis 26 of the first phase modulator 1 by 45.degree. (which is 90.degree. on the Poincare sphere). Therefore, the polarized wave 24 at the point A is modulated by the second phase modulator 7 so as to be alternately switched between A (the polarized wave 24) and C (the polarized wave 28), while the polarized wave 28 at the point B is modulated by the second phase modulator 7 so as to be alternately switched between B (the polarized wave 28) and D (the polarized wave 29)); an optical device configured to receive the second modulated light and partially transmit or block the second modulated light according to an intensity or a phase of the second modulated light (Please note, description of figure 1. As indicated FIG. 1 is a perspective view showing the structure of a conventional polarization control unit having a polarization dependent phase modulator).
        Ohshima does not expressly teach, an optical neural network comprising an input layer, a hidden layer and an output layer.
        Carolan teaches, an optical neural network comprising an input layer, a hidden layer and an output layer (Please note, paragraph 0052. As indicated figures 4A-4C show a schematic of an optical neural network 400 using Mach-Zehnder interferometers (MZIs) for optical linear transformation. figure 4A shows that the optical neural network 400 includes an input layer 410, a sequence of hidden layers 420(1), 420(2), . . . , and 420(n) (collectively referred to as hidden layers 420), and an output layer 430).
        Ohshima & Carolan are combinable because they are from the same field of endeavor.
        At the time before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize this an optical neural network operation of Carolan in Ohshima’s invention.
        The suggestion/motivation for doing so would have been because Optical implementations of neural networks (ONNs) herald the next-generation high-speed and energy-efficient deep learning computing by harnessing the technical advantages of large bandwidth and high parallelism of optics. 
                   Therefore, it would have been obvious to combine Carolan with Ohshima to obtain the invention as specified in claim 17.








Allowable Subject Matter


Claims 18-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein the optical device comprises: a beam splitter configured to split the second modulated light into a first output light and a second output light; a second image sensor comprising a plurality of light-sensing pixels that are two-dimensionally arranged to sense the first output light; an optical shutter comprising a plurality of pixels that are two-dimensionally arranged and configured to transmit or block the second output light and a controller configured to control the optical shutter based on an intensity of the first output light measured by the second image sensor.












Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Sunday, August 21, 2022